Citation Nr: 1421637	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to April 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran delivered sworn testimony via a video conference hearing before the undersigned in April 2000.  A transcript of that hearing is of record.

This case was most recently before the Board in October 2011.  The case is again before the Board for appellate consideration.

The Veteran submitted a VA Form 21-4138, dated in November 2009, wherein she requested a compensable rating for her right hand condition.  The record reflects that service connection is in effect for fracture of the right fifth finger.  However, the record reflects that this claim has never been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2013).  However, this issue is inextricably intertwined with the appeal for entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matter on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that another remand is necessary in this case.

In October 2011, the Board remanded the issue of entitlement to service connection for a psychiatric disability, other than PTSD, finding that a June 2010 VA examination was not adequate as the VA psychologist did not provide a rationale for the opinion proffered.  Pursuant to the Board's remand, the RO scheduled the Veteran for a February 2013 VA mental disorders examination at the VA Medical Center (VAMC) in Detroit, Michigan.  The record reflects that this VA examination was cancelled because the Veteran initially refused the examination at the Detroit VAMC and indicated that she wished to be examined at the VAMC in Ann Arbor.  However, the RO instructed that the examination not be cancelled due to incorrect jurisdiction as the Veteran lived in the Detroit VAMC jurisdiction.  Subsequently, the examination was rescheduled in May 2013.  However, it appears that the rescheduled examination was again cancelled for no apparent reason.  The record only reflects that there was an instruction to cancel the rescheduled examination with a handwritten notation of "NO-OAKLAND, INCORRECT JURISDICTION."  There is no indication that the Veteran failed to report to the VA mental disorders examination that was rescheduled in May 2013, and it is not clear if she was even notified of the rescheduled VA examination.  Under these circumstances, the Board finds that another attempt should be made to schedule the Veteran for a VA mental disorders examination.

The issue of entitlement to service connection for psychiatric disability (the claim of which was received prior to May 31, 2007) is "inextricably intertwined" with the issues of entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324, prior to May 31, 2007, as well as the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  Additionally, as noted above, the Veteran filed a November 2009 claim for a compensable rating for service-connected fracture of the right fifth finger.  Such issue is also "inextricably intertwined" with the appeal for entitlement to a TDIU as the rating assigned for the service-connected right finger disability will affect adjudication of the TDIU claim.  See id.  As such, these issues must be adjudicated by the RO prior to appellate consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate her claim for a compensable rating for service-connected fracture of the right fifth finger.

2.  Obtain any updated VA treatment records for the Veteran, dated from August 2008 to the present, from the VAMC in Ann Arbor, Michigan, and all associated clinics.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability, other than PTSD.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  All psychiatric disabilities should be identified.  As to each diagnosed psychiatric disability, other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder was present in service, was caused by service, or is otherwise related to service.  

In rendering the opinions, the VA examiner must take into account and specifically address the Veteran's service treatment records showing multiple treatments for her psychiatric complaints in service.

A complete rationale must be provided for any opinion offered.

4.  The Veteran should be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Adjudicate the issue of the Veteran's entitlement to a compensable rating for service-connected fracture of the right fifth finger.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and her representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

6.  Thereafter, readjudicate the issues of entitlement to service connection for psychiatric disability, other than PTSD, and entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 , prior to May 31, 2007.  If either of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.

7.  After completing the above, and any other development deemed necessary, readjudicate the claim of entitlement to a TDIU, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



